FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARY BULL; JONAH ZERN, and all          
others similarly situated; LAURA
TIMBROOK; LEIGH FLEMING; CHARLI
JOHNSON; MICKY MANGOSING;
ALEXIS BRONSON; MARCY CORNEAU;
LISA GIAMPAOLI,                               No. 05-17080
                Plaintiffs-Appellees,
                 v.                            D.C. No.
                                            CV-03-01840-CRB
CITY AND COUNTY OF SAN
FRANCISCO; SAN FRANCISCO COUNTY
SHERIFF’S DEPARTMENT; MICHAEL
HENNESSEY, Sheriff; SAN FRANCISCO
COUNTY SHERIFF’S DEPUTIES,
             Defendants-Appellants.
                                        

MARY BULL; JONAH ZERN, and all          
others similarly situated; LAURA
TIMBROOK; LEIGH FLEMING; CHARLI
JOHNSON; MICKY MANGOSING;
ALEXIS BRONSON; MARCY CORNEAU;
                                              No. 06-15566
LISA GIAMPAOLI,
                Plaintiffs-Appellees,           D.C. No.
                 v.                        CV-03-01840-CRB/
                                                  EMC
CITY AND COUNTY OF SAN
                                                ORDER
FRANCISCO; SAN FRANCISCO COUNTY
SHERIFF’S DEPARTMENT; MICHAEL
HENNESSEY, Sheriff; SAN FRANCISCO
COUNTY SHERIFF’S DEPUTIES,
             Defendants-Appellants.
                                        
                             2321
2322      BULL v. CITY AND COUNTY OF SAN FRANCISCO
                   Filed February 20, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.